FILED IN
            1st COURT OF APPEALS
                HOUSTON, TEXAS
            8/10/2015 5:34:09 PM
            CHRISTOPHER A. PRINE
                    Clerk




APPENDIXl
§ 34.302. Amendment Of Deposit Contract.

Tua Statutes

Finance Coda

Tltle 3. Flnanclal lnstltuOons And Buelne••••

Subtllta A. Banke

Chapter 34. lnveatrnent,, Loan•, And Deposits

Subchapter D. Dapostta

Includes all legislation signed by the Governor or filed without the Gowmor's signBluf9 as af June
19, 2015

§ 34.302. Amendment Of DapHlt Contract


 (a)    A bank and its account holder may amend the deposit contract by agreement or as
        pennittad by Subsection (b) or other law.

· (b)   A bank may amend a deposit contract by mailing a written notice of the amendment to tha
        account holder, separately or as an enclosure with or part of the account holder's
        statement of account or paubook. The notice must include the text and effective date of
        the amendment. The bank Is required to deliver the notice to only one of the account
        holders of a deposit account that has more than one account holder. The effective date
        may not ba earlier than the 30th day after the date of malllng the notice unless the
        amendment:
        (1)    is made to comply with a statute or rule that authorizes an earlier effective date;

        (2)    does not reduce the interest rate on the account or otherwise adversely affect the
               account holder, or

        (3)    is made for a reason relatlng to security of an account.


 {c)    Except for a disclosure required tc be made under Section 34.303 or the Truth in Savings
        Act ( 12 U.S.C. Section 4301 et seq.) or other federal law, before renewal of an account a
        notice of amendment Is not required under Subsection (b) for:
        (1 )   a change in tha intsrest rate on a variable-rate account, including a money market
               or negoUeble order of withdrawal account:

        (2)    a change In a tenn for a time account with a maturity of one month or lass if the
               deposit contract authorizes the change in the term; or

                                                                                     APPENDIX I
         (3)    a change contemplated and pennlttad by the original contract.

(d)     An amendment under Subsection (b) may reduce the rate of interest or elimina18 interest
        on an account without a maturity date.

(a)     Amendment of a deposit contract made in compliance with this section Is not a violation of
        the Deceptive Trade Practices--Consumar Protection Act (Section 17.41 et seq., Business
        &Commerce Code).

Cite n Tn. Fin. CDda I M.302
Hlatory. km 1997, 76th Lag., ch.1008, Sac. 1, llff. Sept. 1, 1997.